Citation Nr: 1550830	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  10-27 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left lower extremity weakness, associated with multiple sclerosis (MS).

2.  Entitlement to rating in excess of 10 percent for right lower extremity weakness, associated with MS.

3.  Entitlement to a rating in excess of 10 percent for left long thoracic nerve impairment, associated with MS.

4.  Entitlement to a rating in excess of 10 percent for impairment of the seventh cranial nerve, associated with MS, to include whether separate compensable ratings may be awarded for impairment of the ninth and tenth cranial nerves.

5.  Entitlement to a rating in excess of 10 percent prior to December 31, 2013 for mood disorder, cognitive impairment, associated with MS; and greater than 30 percent from December 31, 2013 to the present day.

6.  Entitlement to a rating in excess of 10 percent prior to August 27, 2014 for optic neuritis, associated with MS; and greater than 30 percent from August 27, 2014 to the present day.

7.  Entitlement to a rating in excess of 10 percent for headaches.


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served from June 1988 to August 1988, from June 1989 to March 1995, and from September 1995 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an March 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

Procedural history

The RO awarded the Veteran service connection for MS in a March 2006 rating decision; a noncompensable rating was assigned.  The RO increased this rating to 30 percent in an April 2006 rating decision.  

The Veteran filed a claim for increase for his service-connected multiple sclerosis in January 2009.  In a March 2009 rating decision, the RO denied the claim.  The Veteran disagreed, and the RO issued another decision in April 2010 expanding the Veteran's single 30 percent rating for MS (the minimum rating for MS under 38 C.F.R. § 4.124a, Diagnostic Code 8018) into three separate ratings for disabilities determined to be residuals of MS-one for left lower extremity weakness, rated 20 percent disabling; one for right lower extremity weakness, rated 10 percent disabling; and one for optic neuritis, rated 10 percent disabling.  See Note at 38 C.F.R. § 4.124a, DC 8018, indicating that it is "of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation be cited, in addition to the codes identifying the diagnosis."  The Veteran perfected this appeal.

During the appeal period, the Board remanded the Veteran's case three different times, each for further evidentiary development.  Upon completion of such development, the RO awarded separate compensable ratings for additional residuals of MS, to include for mood disorder with cognitive impairment; for impairment of the seventh cranial nerve (left), and impairment of the long thoracic nerve.  For each disability discussed in a Supplemental Statement of the Case (SSOC) as a residual of MS, the Board has included it as an issue on appeal under the umbrella of the Veteran's overall claim for a higher rating for service-connected MS.  The Board notes that in a June 2015 rating decision, the RO awarded noncompensable disability ratings for impairment of the ninth and tenth cranial nerves, but categorized such disabilities under the Veteran's 10 percent rating for impairment of the seventh cranial nerve.  This AOJ then specifically discussed this award in a June 2015 SSOC.  As such, the Board will discuss whether separate compensable ratings for each disability are appropriate below.

In November 2014, the RO awarded separate ratings for radial/musculospiral nerve impairment, nerve impairment of the fifth (trigeminal) nerve, impairment of the anterior/crural (femoral) nerve, impairment of the musculocutaneous nerve, and impairment of the external cutaneous nerve of the thigh, each as a residual of MS.  The Veteran has not disagreed with assigned disability ratings or effective dates of these separate ratings, nor has the RO readjudicated them in a Statement of the Case (SOC) or SSOC before recertifying the Veteran's appeal to the Board.  As such, they are not at issue, and will not be discussed below.

Similarly, the RO denied entitlement to a higher rating for a left ear hearing loss disability, and denied service connection for a right ear hearing loss disability in a March 2014 SSOC.  The Veteran's service-connected left ear hearing loss disability is not a residual of MS; rather the RO awarded service connection as directly incurred during his service in a March 2006 rating decision.  The RO denied service connection for right ear hearing loss in the same decision.  The Veteran has not disagreed with the AOJ's more recent March 2014 determinations with respect to hearing loss, and because such disabilities are not considered residuals of his service-connected MS, they are not at issue and also will not be discussed below.  

Finally, the Board observes that the RO awarded the Veteran service connection for a headache disorder in a March 2014 rating decision, as directly related to his period of service.  In a July 2014 decision, the Board noted that, at the time, the Veteran did not disagree with the assigned rating.  The Veteran subsequently contacted VA in August 2014, specifically quoted the Board's July 2014 determination about headaches, and indicated that he did in fact disagree with the determination.  To date, the AOJ has not issued a Statement of the Case with respect to the Veteran's disagreement with the assigned rating for his headache disability.  Therefore, the issue will be remanded below.

The Veteran's optic neuritis and headaches claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left lower extremity neurological disability, characterized as weakness, is manifested by no more than "moderate" incomplete paralysis of the sciatic nerve.

2.  The Veteran's right lower extremity neurological disability, characterized as weakness, is manifested by no more than "mild" incomplete paralysis.

3.  The Veteran's long thoracic nerve impairment is manifested by no more than "moderate" incomplete paralysis.

4.  The Veteran's seventh cranial nerve impairment is manifested by no more than "moderate" incomplete paralysis.

5.  The Veteran's ninth cranial nerve impairment is manifested by no more than "moderate" incomplete paralysis.

6.  The Veteran's tenth cranial nerve impairment is manifested by no more than "moderate" incomplete paralysis.

7.  The Veteran's mood disorder, cognitive impairment has been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) both prior to December 31, 2013, and from December 31, 2013 to the present day.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the Veteran's left lower extremity neurological disability, characterized as weakness, have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.124a, Diagnostic Code 8018-8520 (2015).

2.  The criteria for a rating in excess of 10 percent for the Veteran's right lower extremity neurological disability, characterized as weakness, have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for a rating in excess of 10 percent for the Veteran's long thoracic nerve impairment have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.124a, Diagnostic Code 8018-8519 (2015).

4.  The criteria for a rating in excess of 10 percent for impairment of the Veteran's seventh cranial nerve have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.124a, Diagnostic Code 8018-8207 (2015).

5.  The criteria for the assignment of a separate 10 percent rating, but no higher, for impairment of the Veteran's ninth cranial nerve have been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.124a, Diagnostic Code 8018-8209 (2015).

6.  The criteria for the assignment of a separate 10 percent rating, but no higher, for impairment of the Veteran's tenth cranial nerve have been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.124a, Diagnostic Code 8018-8209 (2015).

7.  The criteria for the assignment of a 30 percent rating, but no higher, for mood disorder, cognitive impairment, prior to December 31, 2013 have been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.130, Diagnostic Code 8018-9435 (2015).

8.  The criteria for a rating in excess of 30 percent for mood disorder, cognitive impairment, have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.130, Diagnostic Code 8018-9435 (2015).






	
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015). 

Concerning VA's duty to notify, VA satisfied its requirements under the VCAA in a February 2009 letter.  

Concerning VA's duty to assist, VA has obtained the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, and his lay statements of argument.  The Board has remanded the Veteran's appeal more than once to ensure all relevant records have been associated with his claims file.  In particular, private treatment reports from Dr. D.S. spanning several years throughout the appeal period have been obtained.  With respect to the Veteran's VA treatment records, the Veteran clarified in an August 2014 Statement in Support of Claim that he has never used, and does not currently plan to use the VA for any health care.  He specified that his only neurologist is Dr. D.S.  See the Veteran's August 7, 2014 Statement in Support of Claim.  Since the Board's last remand in July 2014, the Veteran has identified no outstanding evidence, to include any other medical records, that could be obtained to substantiate his claims, and the Board is also unaware of any such outstanding evidence.  

The Veteran has been afforded several VA examinations to assess the nature and severity of his MS residuals, to include a brain and spinal cord examination in February 2009; neurological examinations in January 2010 and October 2010; an MS residuals examination in February 2013, a mental health examination in December 2013; peripheral and cranial nerve examinations in August 2014, and a mental health examination in September 2014.  The Board observes that the findings contained within these reports are adequate for adjudicatory purposes, as they pertain to the Veteran's MS residuals.  The respective examiners were aware of the Veteran's pertinent medical history, and rendered appropriate findings consistent with the other evidence of record, to include the Veteran's own descriptions of observable symptomatology.  The Board recognizes the Veteran's dissatisfaction with the February 2013 VA examination in particular (see the Veteran's April 16, 2013 letter to VA), but notes that per the Veteran's request, VA has supplemented the record with the Veteran's contemporaneous private treatment reports from Dr. D.S., and has scheduled the Veteran for several subsequent reevaluations to ensure a complete understanding of his disability picture.  The Board finds no reason to call into question the findings of the February 2013 VA examiner, as they are generally consistent with those of Dr. D.S. and both prior and subsequent VA assessments, as discussed below.

The Board accordingly finds that VA's duty to assist with respect to obtaining examinations or opinions addressing the severity of the Veteran's MS-related disabilities has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the appeals decided on the merits below have been consistent with said provisions.  

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Notably, "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

MS is rated under Diagnostic Code 8018.  The minimum rating for this disorder is 30 percent.  In order to warrant a rating in excess of 30 percent, the disorder must be rated on its residuals.  With some exceptions, disability from neurological conditions and convulsive disorders and their residuals may be rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  See 38 C.F.R. § 4.124a.  

As noted in the Introduction above, the AOJ awarded service connection for MS in a March 2006 rating decision, and awarded a minimum 30 percent rating in an April 2006 rating.  In January 2009, the Veteran filed a claim for increase.  As the Veteran's MS residuals clearly warrant a combined rating in excess of 30 percent (as discussed below), the RO properly rated such residuals separately during the period under review.  The Board will assess whether higher ratings may be awarded for each residual making up this appeal.

A. Left and Right Lower Extremity Weakness

The RO evaluated the Veteran's left lower extremity weakness pursuant to Diagnostic Code 8018-8520.  See the RO's April 2010 rating decision.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  Here, the use of Diagnostic Code 8018-8520 reflects that there is no diagnostic code specifically applicable to the Veteran's MS-related left lower extremity weakness; as such, the disability was rated by analogy to sciatic nerve paralysis.  See 38 C.F.R. § 4.20 (allowing for rating of unlisted condition by analogy to closely related disease or injury).  The RO has similarly rated the Veteran's right lower extremity weakness under DC 8520.  See the RO's April 2010 rating decision.  

Under Diagnostic Code 8520, a maximum schedular rating of 80 percent is awarded for complete paralysis of the sciatic nerve.  With complete paralysis, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  When there is incomplete paralysis, a 60 percent rating is in order for severe disability with marked muscular atrophy.  Moderately severe incomplete paralysis warrants a 40 percent evaluation, moderate incomplete paralysis warrants a 20 percent rating, and mild incomplete paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015). 

The words "mild," "moderate" and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2015). 

The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the "mild," or at most, the "moderate" degree.  38 C.F.R. § 4.124a , Diagnostic Codes 8510-8730 (2015).

Other regulations also provide guidance as to the how to assess the degree of disability under the Rating Schedule.  38 C.F.R. § 4.123 stipulates that cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Under 38 C.F.R. § 4.124, cranial or peripheral neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.

The Board notes at the outset that there is no evidence of record dated during the appeal period demonstrating that the Veteran's service-connected right and left lower extremity neurological disabilities manifest in complete paralysis of the sciatic nerves.  Indeed, there is no evidence of foot drop or dangling, or an absence of movement below the knee of either leg, and the Veteran does not assert as much. Thus, an 80 percent disability rating under Diagnostic Code 8520 is not warranted for either lower extremity in this case.

Similarly, with respect to incomplete paralysis, there is also no evidence demonstrating the presence of muscular atrophy in either lower extremity.   Accordingly, a 60 percent disability rating under Diagnostic Code 8520 also is not warranted for either lower extremity in this case.  

Indeed, the key questions at issue are whether, at any time during the period under review, the Veteran's left lower extremity disability manifested in incomplete paralysis of the sciatic nerve that is "moderately severe," warranting an increased rating to 40 percent, and/or whether the Veteran's right lower extremity disability manifested in incomplete paralysis of the sciatic nerve that is either "moderate" or "moderately severe,"  warranting an increased rating to 20 or to 40 percent.

In pertinent part, the medical evidence of record demonstrates that upon examination in February 2009, the Veteran's coordination, muscle strength and primary sensation testing were all normal.  See the February 2009 VA examiner's report, at 1.  Dr. D.S., the Veteran's neurologist indicated in a December 9, 2009 treatment report that the Veteran had an unsteady and ataxic gait.  Right and left knee jerk was 2+, but right and left ankle jerk was absent.  

Subsequently, in January 2010, the Veteran was able to walk without difficulty, could hop on his right foot, but needed support to hop on his left foot.  The left leg was deemed weaker than the right.  Deep tendon reflexes were hyperactive at 2-3+ for both knees and both ankles.  Sensory examination showed decreased sensation to vibration distally on both legs, with more of a decrease in the left lower extremity than the right.  See the January 2010 VA examiner's report at 3.

The Veteran appeared for a VA MS examination in February 2013.  Upon examination, muscle weakness in the lower extremities was not shown.  He had a normal gait, with strength of 5/5 at both hips, knees and ankles.  Deep tendon reflexes were 3+ at both knees and ankles.  Sensation testing was "normal" for the right thigh, knee, low leg, ankle, foot and toes, and "decreased" for the left thigh, knee, low leg, ankle, foot and toes.  No muscle atrophy was identified.  The Babinski sign was present in the Veteran's right foot.

A private treatment report dated May 9, 2013 from the Veteran's neurologist, Dr. D.S., indicated that the Veteran's gait remained normal, and that he retained normal muscle tone and strength in both lower extremities, but exhibited diminished sensation down his left side.  Impaired proprioception existed at his toes in both legs.  Pain and temperature sensation was intact.  The Veteran exhibited full weightbearing status on the right and left.  Subsequently, in February 2014, Dr. D.S. indicated that the Veteran had dropped ankle reflexes, but normal gait, balance, muscle tone, and motor strength of both lower extremities.  Sensation to light touch was diminished on the left leg, but normal on the right.  Proprioception was again impaired at the toes in both legs.  

Most recently, upon examination in August 2014, the Veteran complained of leg weakness along with decreased sensation and intermittent tingling sensations of the left leg.  He reported "stumbling" when he wakes up and feeling like his left leg and arm are "lagging behind," with left lower pain described as a "pulling sensation" accompanied by involuntary dorsiflexion of the left foot.  Upon examination, the August 2014 VA examiner found no intermittent pain, paresthesias and/or dysesthesias, or numbness of the right lower extremity, and mild intermittent pain, paresthesias and/or dysesthesias, and numbness of the left lower extremity.  Muscle strength remained 5/5 for both knees and ankles.  No atrophy was identified.  Deep tendon reflexes were deemed normal (2+) at both of the Veteran's knees and ankles.  Sensation testing based on light touch revealed normal sensation in the right anterior thigh, the right thigh/knee, the right lower leg/ankle and the right foot/toes, but decreased sensation in the left upper anterior thigh, left thigh/knee, lower leg/ankle, and foot/toes.  The Veteran had normal gait.  Crucially, the VA examiner specifically determined that the Veteran's sciatic nerve was "normal" on the right, but exhibited "mild" incomplete paralysis on the left.  

It is clear from review of the evidence above, that the Veteran's left and right lower extremity neurological disabilities have manifested intermittent pain, decreased sensation, and occasional weakness.   Physicians have consistently noted more severe symptomatology of the left lower extremity than of the right, which is consistent with the Veteran's lay observations of having diminished sensation of 25% on the left side when compared to his right.  See the Veteran's April 15, 2013 letter to VA.  Significantly however, at no time during the period under review has the Veteran's left lower extremity neurological problems manifested in incomplete paralysis that could be deemed "moderately severe."  In fact, as noted above, the August 2014 VA examiner specifically found that the Veteran's left lower extremity disability only manifested in "mild" incomplete paralysis of the sciatic nerve.  With little exception, the Veteran has exhibited normal gait, full strength, and normal reflexes throughout the appeal period.  Accordingly, the Veteran's left lower extremity neurological symptoms as exhibited throughout the appeal period do not approach the above-average or severely disabling range.  A rating in excess of the currently assigned 20 percent is not warranted.

With respect to the Veteran's right lower extremity, although the Veteran may experience occasional pain and weakness, his right leg neurological disability is clearly less severe than his left.  As noted above,  the August 2014 VA examiner determined that the Veteran had no incomplete paralysis of the sciatic nerve; rather, his right leg was "normal."  The August 2014 VA examiner's findings are consistent with prior assessments documented above, with little deviation.  As such, "moderate" or "moderately severe" incomplete paralysis of the right sciatic nerve is simply not shown.  A rating in excess of the currently assigned 10 percent is also not warranted. 

The Board accepts that the Veteran is competent to report his own observable symptoms.  However, the Board concludes that the observations of the trained professionals described above are more probative and more credible as to the Veteran's degree of impairment.  

In sum, increased schedular ratings are not warranted for the right and left lower extremity disabilities under Diagnostic Code 8520 at any time during the period under review.  

The Board will discuss extraschedular ratings in a common discussion below.  

B. Long Thoracic Nerve Impairment

The RO evaluated the Veteran's long thoracic nerve disability 10 percent disabling pursuant to Diagnostic Code 8018-8519.  See the RO's June 2013 rating decision; 38 C.F.R. § 4.27.  Here, the use of Diagnostic Code 8018-8519 reflects that there is no diagnostic code specifically applicable to the Veteran's MS-related left shoulder, extremity and thorax neurological problems; as such, the MS-related disability was rated by analogy to long thoracic nerve paralysis.  See 38 C.F.R. § 4.20. 

Under Diagnostic Code 8519, a maximum schedular rating of 30 percent is warranted for complete paralysis of the long thoracic nerve affecting the major extremity.  A 20 percent rating is warranted for complete paralysis of the long thoracic nerve affecting the minor extremity.  With complete paralysis, there is an inability to raise the arm above shoulder level and a winged scapula deformity.    When there is incomplete paralysis, a 20 percent rating is in order for severe disability affecting either the major or minor extremity.  Moderately incomplete paralysis affecting either the major or minor extremity warrants a 10 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8519 (2015). 

The Veteran is right-hand dominant, and his service-connected long thoracic nerve disability affects his left upper extremity.  There is no evidence of record demonstrating that the Veteran has complete paralysis of the long thoracic nerve, such that he is unable to raise his arm above his shoulder level.  Thus, a 30 or 20 percent rating based on complete paralysis under Diagnostic Code 8519 is not warranted.

The key question at issue is whether, at any time during the period under review, the Veteran's disability manifested in "severe" incomplete paralysis of the long thoracic nerve, warranting an increased rating to 20 percent.  

The Veteran has indicated that his disability causes decreased sensation on his left side.  Upon examination in February 2009, coordination testing, muscle strength testing, and primary sensation was all determined to be "normal."  However, in a December 9, 2009 private assessment, Dr. D.S. noted left hemisensory issues, with a 50 percent reduction in all modalities.  Deep tendon reflexes were 1+ for the left triceps, and 2+ for the left biceps.  His armswing was abnormal and decreased on the left.  Dr. D.S. concluded that the Veteran was "relatively stable neurologically."  

Subsequently, a January 2010 VA examiner indicated that the Veteran's deep tendon reflexes were hypoactive in the arms.  The Veteran was not examined by VA again until February 2013.  At that time, muscle weakness of the upper extremities was not identified, and the Veteran exhibited 5/5 strength in shoulder extension and flexion, elbow flexion and extension, wrist flexion and extension, as well as in grip and pinch.  The examiner indicated the Veteran complained of subjective weakness of the left limbs, with no objective findings.  The Veteran also reported less sensation in the left limbs.  Deep tendon reflexes were absent in the biceps, triceps and brachioradialis.  Sensation testing showed decreased sensation in the left shoulder area, left inner/outer forearm, the left hand/fingers, the left anterior and posterior thorax, and the left anterior and posterior trunk.  

On a May 9, 2013 private physician's note, Dr. D.S. again noted normal motor strength in the upper extremities, with sensation to light touch diminished on the left side.  Deep tendon reflexes were 2+ on the left for the biceps and brachioradialis, and 1+ on the left for triceps.  Dr. D.S. observed a "mild" left hemisensory issue with touch, both in May 2013, and at a subsequent evaluation on February 4, 2014.  

Most recently, at an August 2014 VA peripheral nerve examination, the Veteran reported continued left arm weakness and decreased sensation.  No pain, paresthesias, dysesthesias or numbness was reported or observed in the left upper extremity.  Muscle strength remained 5/5 for left elbow flexion and extension, left wrist flexion and extension, grip and pinch.  Deep tendon reflexes were 2+ for the left biceps, triceps and brachioradialis.  As shown above, the Veteran exhibited decreased sensation in the left shoulder area, the left inner/outer forearm, and left hand/fingers.  The August 2014 VA examiner specifically assessed the severity of the Veteran's long thoracic nerve, pertinently noting "normal" functioning on the right, but incomplete paralysis that was "mild" on the left.  

The evidence listed above demonstrates that at no time during the period under review has the Veteran's long thoracic nerve disability manifested in incomplete paralysis that is "severe."  Indeed, although hemisensory dysfunction on the left side is clearly noted by the Veteran's private physician, resulting in decreased sensation down the Veteran's left arm and side, such wholly sensory symptomatology is at best "moderate" in severity.  Several examinations reveal little, if any, limited function of the left arm.  Moreover, the August 2014 VA examiner specifically assessed the Veteran's long thoracic nerve function, and found incomplete paralysis that is "mild" in degree.  The Rating Schedule indicates that when involvement is "wholly sensory" the rating should be for the mild, or at most, the moderate degree.  

As such, a rating in excess of 10 percent for the Veteran's service-connected long thoracic nerve impairment is denied, as "severe" incomplete paralysis is simply not demonstrated by the record at any time during the period under review.  

C. Cranial Nerves VII, IX, and X

The RO rated the Veteran's seventh (facial) cranial nerve 10 percent disabling pursuant to Diagnostic Code 8018-8207.  See the RO's June 2013 rating decision; 38 C.F.R. § 4.27.  Here, the use of Diagnostic Code 8018-8207 reflects MS-associated impairment of the seventh cranial nerve.  A 10 percent rating has been in effect throughout the period under review.  In a recent June 2015 rating decision,  and in a June 2015 SOC, the AOJ granted service connection for MS-associated impairment of the ninth (glossopharyngeal) and tenth (pneumogastric, vagus) cranial nerve as well, but grouped the disabilities under the same 10 percent rating as the seventh cranial nerve.  In essence, the AOJ awarded noncompensable ratings for each.  Below, the Board will discuss whether a rating higher than 10 percent is available for impairment of the seventh cranial nerve, and whether separate compensable ratings may be assigned for impairment of the ninth and tenth cranial nerves.

Under Diagnostic Code 8207, paralysis of the seventh cranial nerve is rated 30 percent if complete, 20 percent if incomplete but severe, and 10 percent if incomplete but moderate.  A corresponding Note indicates that evaluation is dependent upon relative loss of innervation of facial muscles.  See 38 C.F.R. § 4.124a, Diagnostic Code 8207. 

Under Diagnostic Code 8209, paralysis of the ninth cranial nerve is rated 30 percent if complete, 20 percent if incomplete but severe, and 10 percent if incomplete but moderate.  A corresponding Note indicates that evaluation is dependent upon relative loss of ordinary sensation in mucous membrane of the pharynx, fauces, and tonsils.  See 38 C.F.R. § 4.124a, Diagnostic Code 8209.

Under Diagnostic Code 8210, paralysis of the tenth cranial nerve is rated 50 percent if complete, 30 percent if incomplete but severe, and 10 percent if incomplete but moderate.  A corresponding Note indicates that evaluation is dependent upon the extent of sensory and motor loss to organs of voice, respiration, pharynx, stomach and heart.  See 38 C.F.R. § 4.124a, Diagnostic Code 8210.

The Veteran has consistently asserted that he experiences facial sensation problems, trouble swallowing and at times trouble with speech.  He competently asserts that his symptoms fluctuate depending on fatigue levels, stress and heat.  Upon review of the record, in December 2009, Dr. D.S. indicated that the Veteran had decreased sensation of the face, in part, affected by cranial nerves VII, IX and X, but noted that the Veteran was "relatively stable neurologically."  Shortly thereafter, in January 2010, the Veteran reported slurred speech, but no cranial nerve assessment was administered at the time.  

In February 2013, the Veteran appeared for a VA MS examination.  Although cranial nerves were again not specifically assessed, the February 2013 VA examiner did note that the Veteran in fact had pharynx and/or larynx and/or swallowing conditions due to MS, highlighting the presence of "mild swallowing difficulties."  See the February 2014 VA examiner's report at 3.  Later that year, on May 9, 2013, and again on February 4, 2014, Dr. D.S. did assess the Veteran's cranial nerves, and noted on both days that the Veteran's left face showed "central 7th nerve weakness and palpebral fissure widening, but no peripheral 7th nerve weakness and grade I (100%) facial nerve function."  No facial nerve palsy was identified, and there was normal movement of the soft palate and normal gag reflex on both days.  Dr. D.S. noted that cranial nerves showed mild left facial asymmetry, and on both days Dr. D.S. noted normal speech.  

VA scheduled the Veteran for a VA examination in August 2014 to specifically assess the nature and severity of his cranial nerve impairments.  At the time, the Veteran discussed difficulty speaking, with exacerbation by physical tiredness and fatigue.  He also reported difficulty swallowing characterized by gagging and choking 2-3 times weekly, with consumption of solid foods and liquids.  When asked if the Veteran had findings, signs or symptoms attributable to conditions affecting cranial nerves V, VII and/or IX-XII, the examiner indicated "yes" and highlighted "mild" numbness of the upper, mid and lower left face, eye and/or forehead; "moderate" difficulty swallowing; and "mild" difficulty speaking.  The facial numbness was linked to the Veteran's left trigeminal nerve (cranial nerve V, which is separately service-connected and not under review in this decision), and his difficulty swallowing and speaking was linked to his glossopharyngeal nerve (cranial nerve IX).

Muscle strength testing showed that the cranial nerve VII (controlling muscles of facial expression; grins) was "normal" on the right and left for the upper and lower portion of the face.  Cranial nerve IX and X (controlling swallow, cough, palate elevation, "say ah", gag reflex) also showed "normal" right and left muscle strength.  In summary, the August 2014 VA examiner noted intermittent difficulty swallowing two-to-three days weekly (glossopharyngeal nerve); however examination did not indicate glossopharyngeal nerve dysfunction during the visit.  

Finally, in June 2015, the AOJ obtained a medical opinion from an Appeals Management Center (AMC) medical officer, who reviewed all of the evidence discussed above, and concluded that the Veteran's speech impairment, described as slurred speech and incomplete aphonia, is at least as likely as not due to cranial nerve IX and X impairment from his service-connected MS.  The officer noted the Veteran's own assertions that his symptoms are adversely impacted by heat, stress and fatigue, and concluded that when present, the difficulty swallowing and speech impairment/incomplete aphonia, would be consistent with "mild to moderate, incomplete paralysis (dysfunction) of the IX, the glossopharyngeal, and X, the vagus, cranial nerves. . . ."  

Based on the above, it is clear that complete paralysis of cranial nerve VII, IX, and X simply does not exist.  Therefore, the assignment of a maximum schedular 30 percent rating is not warranted for either cranial nerve XII or IX.  In the same vein, a maximum schedular 50 percent rating is not warranted for cranial nerve X.  Indeed, the Veteran's cranial nerve impairment for each of the cranial nerves under review consists of incomplete paralysis that is no greater than "moderate" in severity.  With respect to cranial nerve VII, as noted above, the Veteran has consistently described decreased sensitivity in the left side of his face.  With respect to cranial nerves IX and X, the Veteran has exhibited difficulty swallowing, which at times been described by physicians as "moderate" during the period under review (see the August 2014 VA examiner's report), as well as intermittent speech impairment.  The June 2015 AMC medical officer thoroughly reviewed the evidence of record and determined that, specific to the Veteran's difficulty swallowing and speaking, that the Veteran exhibited "mild to moderate" incomplete paralysis of the ninth and tenth cranial nerves.  Significantly however, at no point during the period under review has the Veteran's impairment of cranial nerves VII, IX or X been described as "severe."  Rather, symptoms are intermittent, with exacerbations reaching "moderate" severity based on the Veteran's level of fatigue, stress, or heat.   

Accordingly, a rating in excess of 10 percent for impairment of cranial nerve VII is not warranted, as "severe" incomplete paralysis is not shown by the record.  However, the Board resolves all doubt in the Veteran's favor and finds that two separate 10 percent ratings are warranted for impairment of both cranial nerves IX and X, as "moderate" incomplete paralysis manifested by intermittent trouble swallowing and speech impairment is evident in the record.  "Severe" incomplete paralysis of either cranial nerve is not shown; therefore, a rating in excess of 10 percent for either cranial nerve is not warranted.  To this extent, the Veteran's appeal is granted, subject to controlling regulations governing the payment of monetary benefits.

D. Mood Disorder with Cognitive Impairment

The Veteran contends he is entitled to an evaluation in excess of 10 percent for his MS-related mood disorder with cognitive impairment prior to December 31, 2013, and greater than 30 percent from December 31, 2013 to the present day.  For the reasons that follow, the Board finds that an increased rating is not warranted.

The Veteran's mood disorder with cognitive impairment is rated under Diagnostic Code 8018-9435 (MS-related unspecified depressive disorder).  All psychiatric disorders are evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Under the general rating formula, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

 A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

With respect to the time period prior to December 31, 2013, the Board finds that an increased rating to 30 percent is indeed warranted.  The Veteran competently and credibly describes a history of sleep disturbances, depression and cognitive dysfunction for years, spanning prior to the period under review.  See the Veteran's April 16, 2013 letter to VA.  Significantly, in September 2008, the Veteran underwent a neuropsychological evaluation at the Duke University Medical Center.  Although he described his current mood as "normal" and generally denied symptoms of depression and anxiety upon interview that day, he did report sleep difficulties and fatigue.  His cognitive complaints included difficulties with concentration, working memory, as well as slow speed of processing.  He reported to the examiner that these difficulties have impacted his occupational functioning.  

Following distracter tasks at this September 2008 assessment, the Veteran's free recall was impaired and cued recall was borderline.  Recognition memory skills fell significantly below expectation in the borderline range.  However, verbal memory for more structured material on a narrative recall task fell in the average range for immediate recall and in the average range following a delay, with average retention.  Overall, the Veteran demonstrated inefficiency on verbal memory tasks lacking contextual organization.  Longitudinally, his memory performance for both structured and unstructured verbal information had declined.  His language and visual spacial skills were generally within expectation or normal limits.  

Although the Veteran denied significant symptoms of depression, on testing, his profile indicated marked concern about his physical functioning, in addition to depression, anxiety, and a tendency to be introverted or withdrawn.  The September 2008 examiner noted that the Veteran may evidence somewhat atypical thought processing and be reactive and guarded.  In sum, the examiner determined that the Veteran's evaluation was significant for "mild to moderate" deficits in processing speed, with a speed/accuracy trade-off, and verbal memory, particularly when information lacked contextual organization.  Although mild emotional distress, somatic concern, and a guarded style were suggested on testing, it was unlikely that the Veteran's personality/affective status contributed significantly to his current profile.  His cognitive presentation was entirely consistent with expectation given his MS.

The findings of the September 2008 private examiner are consistent with subsequent evaluations provided by Dr. D.S. and the VA.  In February 2009, a VA examiner noted that the Veteran had difficulty in sequencing serial 7's from 100, indicating he did so slowly with difficulty maintaining congestion.  Otherwise mental status was "normal."  At a December 17, 2009 examination, Dr. D.S. indicated that the Veteran was alert, with abnormal mood.  He was anxious, but did not exhibit compulsive behavior.  Although a February 2013 VA examiner noted that the Veteran did not have signs or symptoms of depression, cognitive impairment or dementia attributable to MS, a May 9, 2013 report from Dr. D.S. indicated that the Veteran had a flat mood affect.  Crucially, a December 2013 VA examiner determined, upon review of the Veteran's prior medical history and after examination of the Veteran, that the Veteran's level of occupational and social impairment with respect to MS-related mood disorder was characterized by "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  This assessment mirrors precisely the level of social and occupational impairment contemplated by a 30 percent rating. 

The lay and medical evidence described above demonstrates that the Veteran's MS-related mood disorder with cognitive impairment manifested in disability greater than that which is contemplated by a 10 percent rating during the time period prior to December 31, 2013.  Indeed, the Veteran did exhibit symptoms such as depressed mood and anxiety, albeit mild, as well as sleep impairment and memory loss that affected his day-to-day life.  His symptoms are not tied only to periods of significant stress, and there is no indication that his symptoms are controlled by continuous medication.  As such, an increased rating to 30 percent is warranted prior to December 31, 2013, subject to controlling regulations governing the payment of monetary benefits.

Although an increased rating from 10 to 30 percent is indeed warranted for the time period prior to December 31, 2013, a rating greater than 30 percent is not warranted at any time during the period under review.  Occupational and social impairment with reduced reliability and productivity (warranting a 50 percent rating), with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood (warranting a 70 percent rating), or total in nature (warranting a 100 percent rating), is simply not shown by the lay and medical evidence of record.  
Indeed, the Veteran's private examiner at Duke University Medical Center in September 2008 specifically indicated that the Veteran's thought processes were logical, and thought content was negative for suicidal, homicidal or paranoid ideation.  His affect was mildly restricted in range, but mood congruent.  His emotional status appeared adequate.  

Dr. D.S. evaluated the Veteran during the appeal period on December 17, 2009, May 9, 2013, and February 4, 2014.  In December 2009, the Veteran was alert to person and time, and comprehension was normal.  Although forgetful, he behaved appropriately for his age, had normal knowledge, normal language, was not in denial, euphoric, or fearful, had no flight of ideas, and did not have thoughts of grandiosity.  The Veteran denied hallucinations, hopelessness, obsessive thoughts, and paranoia.  Although he exhibited a poor attention span and concentration, the Veteran had normal insight, normal judgment, without pressured speech and without suicidal ideation.  Subsequently in May 2013 and in February 2014, Dr. D.S. noted that the Veteran's orientation,  memory, attention, language, and fund of knowledge were normal, and insight and judgment were intact.  Although the Veteran did exhibit a flat mood at both assessments, Dr. D.S.'s overall evaluation did not characterize the Veteran's symptoms as causing social or occupational impairment above a minimal level.

VA most recently assessed the severity of the Veteran's service-connected mood disorder and cognitive impairment in September 2014.  The September 2014 VA examiner noted that the Veteran lived with his wife of sixteen years, and with his teenage daughter.  The Veteran indicated that he liked to read, walk, watch movies, attend church and has friends.  He noted that he worked off and on doing contracting logistics work, and last worked a couple months ago.  His active symptoms were depressed mood, anxiety, suspiciousness and chronic sleep impairment.  Overall, the VA examiner described the Veteran as neat, calm, cooperative, logical, alert and oriented X 4.  The Veteran denied suicidal and homicidal ideations, and was deemed capable of managing his own financial affairs.  Much like the December 2013 VA examiner, the September 2014 VA examiner concluded that the Veteran's disability manifests in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  As noted above, this assessment is directly in line with the level of impairment contemplated by a 30 percent rating.

In sum, the record demonstrates that the Veteran's MS-related mood disorder with cognitive impairment manifests in symptomatology and overall impairment most consistent with the criteria correlating to a 30 percent rating, but no higher, throughout the period under review.  The Board recognizes that the Veteran underwent a Physical Evaluation Board (PEB) Proceeding in August 2006, more than two years prior to filing his claim for increase with VA in January 2009.  At that time, the Veteran's cognitive disorder was assessed as causing occupational and social impairment  with reduced reliability and productivity, consistent with recommendation for a 50 percent rating.  See the August 10, 2006 PEB Disability Description.  Although the Board has considered these findings, it notes that recommendations of a Physical Evaluation Board are not binding on VA, as the PEB is a function of the Department of Defense, and not of VA.  Moreover, the evidence of record pertaining to the Veteran's level of severity as it existed during the appeal period under review, as defined relative to the Veteran's date of claim for increase in January 2009 (see Hart v. Mansfield, 21 Vet. App. 505, 510 (2007)), shows no such impact on the Veteran's level of occupational and social capacities, as described in detail above.  The evidence described above (the Duke University evaluation, Dr. D.S.'s treatment reports, and reports of VA examinations) more accurately demonstrate the Veteran's level of disability during the relevant time periods under review; they are therefore deemed to be more probative than the 2006 PEB recommendation. 

A 30 percent rating for the Veteran's MS-related mood disorder with cognitive impairment is warranted prior to December 31, 2013.  Assignment of a higher 50, 70 or 100 percent rating is denied, as the Veteran's disability manifests in little to no representative symptoms typically shown to cause greater social and occupational impairment than that contemplated by the 30 percent rating, and such greater overall impairment is not otherwise shown.

E. Extraschedular considerations

Extraschedular consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director, Compensation Service, to determine whether an extraschedular rating is warranted. 

In this case, the discussion above reflects that the symptomatology associated with each of the Veteran's MS-related disabilities-namely, neurological impairment of the sciatic and thoracic nerves, cranial nerves VII, IX and X, and mood disorder with cognitive impairment-is fully contemplated by the applicable rating criteria.  With respect to the Veteran's nerve disabilities, the symptomatology reported by the Veteran, and shown on examination is in fact contemplated by the "mild" and "moderate" levels of severity designated within the rating criteria.  Similarly, in assessing the Veteran's mental health, the Veteran's overall level of social and occupational impairment is clearly contemplated by the schedular criteria.  There is no characteristic or manifestation shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable. 

Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for the disability on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted. 

Finally, the Board adds that the record does not reveal that the Veteran is claiming to be rendered unemployable by virtue of his MS, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted. 


ORDER

A rating in excess of 20 percent for left lower extremity weakness is denied.

A rating in excess of 10 percent for right lower extremity weakness is denied.

A rating in excess of 10 percent for long thoracic nerve impairment is denied.

A rating in excess of 10 percent for impairment of the seventh cranial nerve is denied.

A separate 10 percent rating for impairment of the ninth cranial nerve is granted, subject to controlling regulations governing the payment of monetary benefits.

A separate 10 percent rating for impairment of the tenth cranial nerve is granted, subject to controlling regulations governing the payment of monetary benefits.

A 30 percent rating for mood disorder, cognitive impairment, prior to December 31, 2013 is granted, subject to controlling regulations governing the payment of monetary benefits.

A rating in excess of 30 percent for mood disorder, cognitive impairment is denied.




REMAND

The Board regrets having to remand the Veteran's remaining issues another time.  However, for the reasons described immediately below, such is necessary to afford the Veteran all consideration due to him under the law.  

Optic neuritis

As noted in the Introduction, the RO awarded the Veteran service connection for MS in March 2006.  In April 2006, the RO assigned a 30 percent rating (the minimum rating) for MS, based on a finding that the Veteran had optic neuritis of the left eye that was an ascertainable residual of his MS.  The RO characterized the Veteran's service-connected disability as MS with optic neuritis, left eye.  

After the Veteran filed his claim for increase in January 2009, the RO separately rated all ascertainable residuals in an April 2010 rating decision.   Indeed, in April 2010, the RO expanded the Veteran's single 30 percent rating for MS into three separate ratings-one for left lower extremity weakness, rated 20 percent disabling; one for right lower extremity weakness, rated 10 percent disabling; and one for optic neuritis, rated 10 percent disabling.  Significantly, with respect to optic neuritis, the April 2010 rating decision no longer specified whether the Veteran's optic neuritis was a disability specific to the left eye alone.  Rather, in rating the neuritis, the RO discussed visual acuity and field impairment for both eyes, and concluded that a 10 percent rating for optic neuritis (generally) was appropriate.   Subsequent adjudications also include evaluations of visual acuity and field impairment for both eyes, to include within the RO's most recent June 2015 rating decision, granting an increased rating from 10 to 30 percent effective August 27, 2014 for optic neuritis.  Significantly however, the August 2014 VA examination results, which the RO used to rate the Veteran's disability in June 2015, specifically indicate that the Veteran had a history of left eye optic neuritis, and now has left eye optic atrophy.  There is no indication that the Veteran has, or ever had bilateral eye disabilities related to the Veteran's MS. 

On remand, the AOJ should schedule the Veteran for another eye examination to determine not only the current severity of the Veteran's left eye neuritis/atrophy, but also to articulate whether the Veteran has any right eye disability that is an ascertainable residual of his MS.  Upon review of the results, the AOJ should readjudicate the appeal, making clear whether the Veteran's MS-related eye disability or disabilities includes neuritis/atrophy of both the left and the right eye.  

Headaches

The RO awarded the Veteran service connection for a headache disorder in a March 2014 rating decision; a 10 percent rating was assigned.  The Veteran subsequently contacted VA in August 2014 and indicated disagreement with the assigned rating.  To date, it does not appear that the RO has issued the Veteran a Statement of the Case (SOC) addressing the Veteran's claim.  In these circumstances, where a notice of disagreement is filed, but a SOC has not been issued, the Board must remand the claim for issuance of a SOC.  38 C.F.R. § 19.9(c) (2015); see Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA eye examination to assess the current severity of any MS-related residuals affecting his left or right eyes.  In particular, the examiner should specifically determine whether the Veteran's optic neuritis/atrophy affects his left eye only, or both eyes.  All MS-related eye disabilities should be identified and assessed.   

2.  Issue a Statement of the Case addressing the Veteran's disagreement with the assigned rating for his headache disability.  The Veteran should be informed of the actions necessary to perfect an appeal on this issue.  Thereafter, return this issue to the Board only if an adequate and timely substantive appeal is filed.
3.  Readjudicate the Veteran's increased rating claim for optic neuritis.  In particular, the AOJ must make a determination as to whether service connection is in effect for MS-related optic neuritis (or any other diagnosed eye disability) for one or both eyes.  If the benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


